Citation Nr: 0522638	
Decision Date: 08/18/05    Archive Date: 08/25/05

DOCKET NO.  95-41 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for service-connected 
residuals of stab wound to the right chest, status post 
pneumothorax, with recurrent musculoskeletal chest pain and 
pleural thickening at the right costophrenic angle, currently 
evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel




INTRODUCTION

The veteran had active service from April 1961 to February 
1965.

This appeal arises from a June 1995 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the veteran's claim of 
entitlement to an increased rating for service-connected 
residuals of stab wound to the right chest, status post 
pneumothorax, with recurrent musculoskeletal chest pain and 
pleural thickening at the right costophrenic angle, evaluated 
as 20 percent disabling.  The veteran appealed, and in July 
1997, June 2000, and August 2003, the Board remanded the 
claim for additional development.  


FINDING OF FACT

The veteran's residuals of stab wound to the right chest, 
status post pneumothorax, with recurrent musculoskeletal 
chest pain and pleural thickening at the right costophrenic 
angle, is productive of pain, and pleural thickening, but not 
lung disease, a moderately-severe injury with pain in chest 
and dyspnea on moderate exertion, adhesions of diaphragm, 
with excursions restricted, moderate myocardial deficiency, 
and one or more of the following: thickened pleura, 
restricted expansion of lower chest, compensating 
contralateral emphysema, deformity of chest, scoliosis, or 
hemoptysis at intervals; and not FEV-1 of 56 to 70 percent 
predicted; FEV-1/FVC of 56 to 70 percent; or DLCO (SB) of 56 
to 65 percent predicted.  


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
residuals of stab wound to the right chest, status post 
pneumothorax, with recurrent musculoskeletal chest pain and 
pleural thickening at the right costophrenic angle, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.97, Diagnostic Code (DC) 6818, (effective prior 
to October 7, 1996); 38 C.F.R. §§ 3.159, 4.104, DC 6843 
(effective October 7, 1996, and thereafter).  

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Increased Rating

Background

The veteran asserts that an increased rating is warranted for 
his residuals of stab wound to the right chest, status post 
pneumothorax, with recurrent musculoskeletal chest pain and 
pleural thickening at the right costophrenic angle.  

As for the history of the disability in issue, see 38 C.F.R. 
§ 4.1 (2004), the veteran's service medical records show that 
in late June 1963, he sustained a stab wound to the right 
chest while struggling with an assailant who was trying to 
rob him in Manila, Philippines.  The diagnoses were wound, 
penetrating, right lower anterior chest, traumatic right 
hemothorax, and pneumonia.  He was released to duty in early 
August 1963, after 32 days of hospitalization.  The post-
service medical evidence includes VA progress notes, which 
show treatment for chest pains secondary to scar tissue from 
wound, and contain notations of chronic pleurisy secondary to 
chest injury, chronic obstructive pulmonary disease (COPD), 
and minimal restrictive disease.  See e.g., July and August 
1991 VA progress notes.  The medical evidence also shows that 
the veteran has a long history of smoking (primarily 
characterized as one pack of cigarettes per day), and that he 
was "advised strongly" to discontinue smoking as early as 
March 1990.  See March 1990 VA progress note.  

In a December 1971 rating decision, the RO granted service 
connection for residuals of stab wound to the right chest, 
status post pneumothorax, with recurrent musculoskeletal 
chest pain and pleural thickening at the right costophrenic 
angle.  The RO evaluated this disability as 10 percent 
disabling.  In June 1992, the Board increased the disability 
rating to 20 percent.

In March 1995, the veteran filed a claim for an increased 
rating.  In June 1995, the RO denied the claim for an 
increased rating.  The veteran has appealed.

VA examination reports and progress notes are relevant for 
the following: a May 1995 VA examination report shows that 
the veteran complained of constant right side chest pain, and 
shortness of breath after climbing 1/2 a flight of stairs or 
walking more than 55 yards.  He also reported pain on deep 
breathing.  A past history of mild restrictive disease was 
noted.  On examination, there were small scars under the 
right nipple.  X-rays revealed that there were adhesions at 
the right diaphragm causing tenting of the diaphragm and 
obliteration of the costophrenic angle.  The X-rays were 
stable when compared to previous films.  The relevant 
diagnosis was adhesions over the right lower hemithorax due 
to old stab wound.  An associated pulmonary function test 
(PFT) noted moderate obstructive disease, and "cannot 
exclude restrictive disease."  

VA progress notes, dated in 1995, primarily show treatment 
for psychiatric symptoms.  However, a June 1995 report shows 
treatment for chest wall pain secondary to injury.  An August 
1995 VA X-ray report contains an impression noting pleural 
thickening, right base.  

A March 1998 VA examination report shows that the veteran 
reported that he had smoked one pack of cigarettes per day 
for the last 35 years.  He complained of shortness of breath 
upon walking 1/4 mile, or over-exerting such as when clearing 
land.  He also complained of constant chest pain that was 
severe at times.  He stated that he had been on inhalers in 
the past, but was not currently using an inhaler.  On 
examination, there was a 2.5 centimeter (cm.) posterior right 
chest scar, and a 3 cm. anterior chest scar.  Both scars were 
well-healed and nontender.  An associated chest X-ray report 
notes pleural thickening at the right lung base with slight 
elevation of the right hemidiaphragm, with no significant 
changes since July 1997.  An associated PFT report contains 
results showing that FEV-1 was 40% of predicted, and the 
ratio of FEV-1 to FVC was 62% of predicted (both values post-
bronchodilator).  The report indicates that the veteran had 
mild obstructive ventilatory impairment with a 
bronchoconstrictor response to bronchodilator administration.  
The diagnoses were stab wound to the right chest with 
hemopneumothorax and chronic pleuritic pain, and COPD.  

A VA respiratory examination report, dated in August 2002, 
shows that the veteran was noted not to be on bronchodilator 
therapy, IPPB (intermittent positive pressure breathing) or 
home oxygen therapy, and that he experienced mild exertional 
dyspnea upon ambulation in excess of four to five average 
blocks at average speed on level ground.  He also reported 
chronic cough that was productive of small amounts of mucoid 
sputum without hemoptysis, and mild asthmatic wheezing, 
especially nocturnally and upon arising in the morning.  The 
veteran gave a history of smoking one pack of cigarettes per 
day for over forty years.  On examination, the veteran's stab 
wound and thoracotomy scars were well-healed without 
significant residual symptoms pertaining to the scars.  There 
was mild residual chest wall musculoskeletal pain and right 
pleuritic chest pain with deep coughing, deep breathing, and 
sneezing.  An associated PFT report contains results showing 
that FEV-1 was 53% of predicted, and the ratio of FEV-1 to 
FVC was 89% of predicted (both values post-bronchodilator).  
The PFT report contains diagnoses of moderate obstructive 
airways disease, and mild neuromuscular disease.  The 
examination report diagnoses were status post stab wound to 
right chest with right hemopneumothorax and status post right 
thoracotomy, and "chronic bronchitis with COPD due to 
smoking."  The examiner concluded, "It is the professional 
opinion of this examiner that veteran's current pulmonary 
symptoms are mainly due to chronic bronchitis and COPD rather 
than residuals of stab wound of right chest with 
pnuemothorax."  

In October 2002, the RO requested that the examiner specify 
what part of the veteran's lung disease is being caused by 
the pleural thickening from his service-connected stab wound, 
and what part is being caused by his smoking.  

In response to the RO's request, in an addendum, dated in 
November 2002, the examiner stated, "I have reviewed the C-
file and my previous CRP examination of 08/08/02.  It is my 
professional opinion that residuals of stab wound to right 
chest involved right lower lungfields only and that smoking 
has resulted in diffuse lung disease due to chronic 
bronchitis with COPD."  

A decision of the Social Security Administration (SSA), dated 
in February 1997, shows that the SSA determined that the 
veteran was disabled as of December 1994.  The primary 
diagnosis was listed as affective disorder, and the secondary 
disorder was listed as anxiety-related disorder.  

Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities which is based on the 
average impairment of earning capacity. Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2004).  Where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

The RO initially evaluated the veteran's residuals of stab 
wound to the right chest, status post pneumothorax, with 
recurrent musculoskeletal chest pain and pleural thickening 
at the right costophrenic angle (hereinafter "residuals of 
stab wound"), as 20 percent disabling under 38 C.F.R. § 
4.97, Diagnostic Code (DC) 6818  

Under DC 6818, a 20 percent rating is warranted for a 
moderate injury, with bullet or missile retained in lung, 
with pain or discomfort on exertion; or with scattered rales 
or some limitation of excursion of diaphragm or of lower 
chest expansion.  A 40 percent rating is warranted for a 
moderately-severe injury with pain in chest and dyspnea on 
moderate exertion (exercise tolerance test), adhesions of 
diaphragm, with excursions restricted, moderate myocardial 
deficiency, and one or more of the following: thickened 
pleura, restricted expansion of lower chest, compensating 
contralateral emphysema, deformity of chest, scoliosis, 
hemoptysis at intervals.

A note associated with that diagnostic code indicates that 
disability persists in penetrating chest wounds, with or 
without retained missile, in proportion to interference with 
respiration and circulation, which may become apparent after 
slight exertion or only under extra stress.  Records of 
examination both before and after exertion, controlled with 
fluoroscopic and proper blood pressure determination, are 
essential for proper evaluation of disability.  Exercise 
tolerance tests should have regard to both dyspnea on 
exertion and to continued acceleration of pulse rate beyond 
physiological limits.  Id.

The schedular criteria by which the veteran's residuals of 
disability can be rated have changed during the pendency of 
the veteran's appeal.  See 61 Fed. Reg. 46720-46731 (1996).  

According to VAOPGCPREC 7-2003 (Nov. 19, 2003), in Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003), the Federal Circuit 
overruled Karnas v. Derwinski, 1 Vet. App. 308 (1991), to the 
extent it conflicts with the precedents of the United States 
Supreme Court (Supreme Court) and the Federal Circuit.  
Karnas is inconsistent with Supreme Court and Federal Circuit 
precedent insofar as Karnas provides that, when a statute or 
regulation changes while a claim is pending before VA or a 
court, whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  Accordingly, the 
rule adopted in Karnas no longer applies in determining 
whether a new statute or regulation applies to a pending 
claim.  Id.  However, none of the above cases or General 
Counsel opinions prohibits the application of a prior 
regulation to the period on or after the effective date of a 
new regulation.  Thus, the rule that the veteran is entitled 
to the most favorable of the versions of a regulation that 
was revised during his appeal allows application of the prior 
versions of the applicable diagnostic codes at 38 C.F.R. § 
4.71a to the period on or after October 7, 1996 (i.e., the 
effective date of the new regulation).  Therefore, the Board 
will address whether, for the period on and after October 7, 
1996, the veteran is entitled to a higher rating under the 
new criteria.  It is noted that the effective date of any 
rating assigned under the revised schedular criteria may not 
be earlier than the effective date of that change; the Board 
must apply only the earlier version of the regulation for the 
period prior to the effective date of change.  VAOPGCPREC 3-
2000, 65 Fed. Reg. 33,421 (2000).

Effective October 7, 1996, the diagnostic codes and criteria 
for evaluating pleural cavity injuries such as gunshot wounds 
were revised.  The new criteria deleted DC 6818.  The term 
"pleural cavity injury" was reclassified as "traumatic chest 
wall defect, pneumothorax, hernia, etc." and assigned DC 
number 6843.  Pleural cavity injuries and other disorders 
under DCs 6840 through 6845 are now evaluated under a general 
rating formula for restrictive lung disease.  In addition, 
Note 3 to Diagnostic Code 6843 provided that gunshot wounds 
of the pleural cavity with bullet or missile retained in 
lung, pain, or discomfort on exertion, or with scattered 
rales or some limitation of excursion of the diaphragm or of 
lower chest expansion, should be rated at least 20 percent 
disabling.  

Under the new rating criteria effective from October 7, 1996, 
restrictive lung disease is primarily rated according to the 
degree of impairment on pulmonary function tests.  A 30 
percent rating is warranted where pulmonary function testing 
reveal that FEV-1 is 56 to 70 percent predicted; FEV-1/FVC is 
56 to 70 percent; or where DLCO (SB) is 56 to 65 percent 
predicted.  The pulmonary function testing is to be performed 
after optimum therapy, that is, after bronchodilatation.  See 
61 Fed. Reg. 46720, 46723 (Sept. 5, 1996).  

The Board finds that an increased rating is not warranted 
under DC 6818.  The evidence shows that the veteran's 
disability is productive of some pain, and he has complained 
of shortness of breath.  An exercise tolerance test is not of 
record, and there is no objective evidence of myocardial 
deficiency.  The evidence is also insufficient to show 
moderately-severe injury with excursions restricted.  The 
only pathology shown to be associated with his stab wound are 
his adhesions at the right diaphragm, and pleural thickening.  
The medical evidence is insufficient to show that these 
residuals are productive of impairment in respiration and/or 
circulation such that the criteria for a rating in excess of 
20 percent have been met.  In this regard, the evidence shows 
that he has lung disease (chronic bronchitis with COPD) 
resulting in significant impairment.  However, service 
connection is not currently in effect for COPD, or 
bronchitis, and the September 2002 VA examiner determined 
that the veteran's chronic bronchitis and COPD were caused by 
his smoking.  There is no competent, contrary evidence of 
record.  The Board notes that the VA examiner's conclusion is 
consistent with the many notations in the medical evidence, 
which show that the veteran has a long history (over 40 
years) of heavy smoking (one pack per day).  Accordingly, the 
criteria for a rating in excess of 20 percent under DC 6818 
have not been met.  

Similarly, the Board finds that an increased rating is not 
warranted under DC 6843.  Although the PFT reports indicate 
that the veteran has significant respiratory impairment, the 
analysis in the preceding paragraph is applicable.  Briefly 
stated, the veteran is shown to have bronchitis and COPD 
productive of significant respiratory impairment.  However, 
service connection is not in effect for these disorders.  The 
only pathology shown to be associated with his stab wound are 
his adhesions at the right diaphragm, and pleural thickening.  
In summary, the medical evidence is insufficient to show that 
these residuals are productive of impairment in respiration 
and/or circulation such that the criteria for a rating in 
excess of 20 percent have been met.  Accordingly, the claim 
must be denied.  

Finally, in Esteban v. Brown, 6 Vet. App. 259, 262 (1994), 
the Court held that evaluations for distinct disabilities 
resulting from the same injury could be combined so long as 
the symptomatology for one condition was not "duplicative of 
or overlapping with the symptomatology" of the other 
condition.  Thus, the Board has also considered whether a 
separate, compensable rating would be warranted for a scar or 
scars.  The Board notes that, effective August 30, 2002, a 
new regulation was promulgated concerning ratings for skin 
disorders, including scars.  See 67 Fed. Reg. 49590-49599 
(July 31, 2002).  The changed regulation may not be applied 
prior to the effective date.  See 38 U.S.C.A. § 5110(g) (West 
2002).  In this case, the veteran does not contend, and the 
evidence does not show, that a separate compensable rating is 
warranted for a chest wound scar.  Under 38 C.F.R. § 4.118, 
Diagnostic Codes (DC's) 7803 and 7804 (as in effect prior to 
August 30, 2002), a 10 percent evaluation is warranted for 
superficial, poorly nourished scars with repeated ulceration, 
or scars which are shown to painful and tender on objective 
demonstration.  Under the provisions of 38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2003), a 10 percent evaluation is 
warranted for superficial scars that are painful on 
examination.  In this case, there is no evidence to show that 
the veteran has compensable manifestations of a chest wound 
scar.  See e.g., August 2002 VA examination report.  Thus, 
the assignment of a separate 10 percent evaluation for a 
chest wound scar is not warranted.  

In reaching this decision, the Board has considered the 
veteran's representative's argument in a VA Form 646, dated 
in May 2003.  In this statement, it was essentially argued 
that although the September 2002 examiner stated that the 
veteran's respiratory impairment was due to his bronchitis 
and COPD, an increased rating is warranted based on 
Mittleider v. West, 11 Vet. App. 181 (1998).  In Mittleider, 
the Court found that when it is not possible to separate the 
effects of the service-connected condition from a nonservice-
connected condition, 38 C.F.R. § 3.102 requires that 
reasonable doubt on any issue be resolved in the veteran's 
favor, and that such signs and symptoms be attributed to the 
service-connected condition.  However, conditions such as 
dyspnea may result from many causes, and that the use of 
manifestations not resulting from service-connected disease 
or injury in establishing a service-connected evaluation is 
to be avoided.  See 38 C.F.R. § 4.14 (2004).  Furthermore, 
Mittleider does not state that the degree of certainty 
required to dissociate the symptoms of a service-connected 
condition from a nonservice conditions be established by a 
numerical finding, or by a finding expressed in mathematical 
terms.  As previously stated, there is no medical evidence to 
show that the veteran's residuals of a stab wound are 
productive of any lung disease.  The Board is satisfied that 
when read in context, the 2002 VA examiner's statements are 
sufficiently definitive, such that when they are considered 
with the other evidence of record, the medical evidence shows 
that the preponderance of the evidence is against the claim 
that the criteria for a rating in excess of 20 percent have 
been met.  Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim, and that 
the impairment resulting from the veteran's residuals of stab 
wound to the right chest, status post pneumothorax, with 
recurrent musculoskeletal chest pain and pleural thickening 
at the right costophrenic angle does not warrant a rating in 
excess of 20 percent.  

The Board considered the doctrine of reasonable doubt, 
however, as the preponderance of the evidence is against the 
appellant's claim, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.  VCAA

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  The VCAA 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  With regard to element (1), above, the Board 
notes that the RO sent the veteran notice letters in February 
2001, and January and February of 2004, (hereinafter "VCAA 
notification letters") that informed him of the type of 
information and evidence necessary to support his claim.  In 
addition, by virtue of the rating decision on appeal, the 
statement of the case (SOC), and the supplemental statements 
of the case (SSOCs), he was provided with specific 
information as to why this particular claim was being denied, 
and of the evidence that was lacking.  

With regard to elements (2) and (3), the Board notes that the 
RO's VCAA notification letters informed the veteran of his 
and VA's respective responsibilities for obtaining 
information and evidence under the VCAA.  See 38 U.S.C.A. 
§ 5107(a) (West 2002); 38 C.F.R. § 3.159(c)(1-3) (2004).  

Finally, with respect to element (4), the Board notes that 
the RO's VCAA notification letters contained specific 
requests for the veteran to provide additional evidence in 
support of his claims.  He was asked to identify all relevant 
treatment and to complete authorizations (VA Forms 21-4138 
and/or 21-4142) for all evidence that he desired VA to 
attempt to obtain.  In addition, he was supplied with the 
complete text of 38 C.F.R. § 3.159(b)(1) by way of the 
February 2003 and March 2005 SSOCs.  

What the VCAA seeks to achieve is to give the appellant 
notice of the elements outlined above.  Once that has been 
done-irrespective of whether it has been done by way of a 
single notice letter, or via more than one communication-the 
essential purposes of the VCAA have been satisfied.  Here, 
the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005). 

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  In this case, 
the RO has obtained the veteran's service medical records, as 
well as VA and non-VA medical records, and records from the 
SSA.  The veteran has been afforded VA examinations.  The 
Board concludes, therefore, that a decision on the merits at 
this time does not violate the VCAA, nor prejudice the 
appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).  
Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  


ORDER

A rating in excess of 20 percent for service-connected 
residuals of stab wound to the right chest, status post 
pneumothorax, with recurrent musculoskeletal chest pain and 
pleural thickening at the right costophrenic angle, is 
denied.  

	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


